244 F.2d 955
Walter A. SAHLI, District Director of Immigration andNaturalization, Appellant,v.Felix Gonzalez GONZALEZ, Appellee.
No. 16250.
United States Court of Appeals Fifth Circuit.
June 18, 1957.Rehearing Denied Sept. 4, 1957.

Brian S. Odem, Asst. U.S. Atty., Malcolm R. Wilkey, U.S. Atty., Houston, Tex., for appellant.
James C. Abbott, McAllen, Tex., for appellee.
Before HUTCHESON, Chief Judge, and CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
Held under a warrant issued pursuant to an order of deportation, appellee, by a petition for habeas corpus, sought release from the order.


2
The district judge, determining on the authority of United States ex rel. Carson v. Kershner, 228 F.2d 142, that petitioner was not subject to deportation, granted the writ and ordered his release.


3
The United States appealing from the order and insisting that the Carson case was wrongly decided and the order must be reversed, while the appellee urged the contrary view upon us, the court held its decision in abeyance pending action of the Supreme Court in the Carson case.


4
On June 3, 1957, in its cause No. 72, Lehmann v. United States ex rel. Carson, 77 S. Ct. 1022, the Supreme Court disapproved the decision and reversed the judgment in the Carson case.  The decision of the district court in this case is accordingly disapproved, its judgment is reversed, and the cause is remanded for further and not inconsistent proceedings.